Dissenting Opinion by
Judge Clay.
The question is, does a stepchild, towards whom the decedent -assumed the relation of a father, fall within class K; subsection 2, section 428-la, Kentucky Statutes? If the statute read, “Any child to whom such decedent, for not less than ten years prior to such transfer, stood in the relation of a parent, ’ ’ it might be argued with some degree of plausibility that the words included any child towards whom the decedent stood in loco parentis. But the statute does not stop there. Its language is, “Any *838child to whom such decedent, for not less than ten years prior to such transfer, stood in the mutually acknowledged relation of a parent. ’ ’ In other words, the relation must be mutually acknowledged, that is, it must be acknowledged as a fact both by the decedent and by the child. What is meant by acknowledging the relation? The statute leaves no room for erroneous interpretation. The words, “Or any lineal issue of such adopted or mutually acknowledged child, ’ ’ make it plain that to acknowledge the relation is to acknowledge the child. What is meant by acknowledging a child? Whether we consult general literature or the law books, we shall find that the word “acknowledge,” as applied to a child has always had a definite and fixed meaning understood alike by all. To acknowledge a child is to admit or declare that you are its parent, or to recognize it as your own. In King Lear, which was written more than 300 years ago, we find the following:
“Kent. Is not this your son, my lord?
£ £ Grlou. His breeding, sir, hath 'been at my charge; I have so often blushed to acknowledge him that now I am. brazed to it. ’ ’
Indeed, the words “acknowledge” and “recognize,” when applied to a child, are used interchangeably. Section 1398, Kentucky Statutes, provides that if a man, having had a child by a woman, shall afterwards marry her, such child or its descendants, if recognized by him before or after marriage, shall be deemed legitimate, and the word “recognize” has been construed as meaning “acknowledge.”
In 5 Cyc. 633, we find the following:
“ Recognition or Acknowledgment — a. In General. In some states a child may be legitimated by the recognition or acknowledgment of it by the putative father as his own. The usual requirement of such legitimation is that the recognition or acknowledgment be general and notorious or in writing. ’ ’
See also 7 C. J. 948 and 3 R. C. L. 741. Not only does the word “'acknowledge,” when applied to a child, naturally mean a recognition of the child as one’s own, but the period of time prescribed by the statute, during which the decedent must have stood in the mutually acknowledged relation of a parent, leaves no room for any other construction. If the legislature had intended that fatherly care and devotion would be sufficient, there would be no reason for discriminating between a child who had *839received such attention for five years, and one who had received such attention for ten years. The reason why the decedent was required to stand to the child in the mutually acknowledged relation of a parent for a period of ten years was to malee the acknowledgment so long continued and notorious as to remove all doubt as to the existence of the relationship. Since to acknowledge a child is to recognize him as your own, it necessarily follows that kind and considerate treatment, though evidence of an acknowledgment, can never supply the place of an acknowledgment. Though one may acknowledge a child of doubtful parentage, it is. a plain contradiction in terms to say that one may acknowledge a child whom he concedes to be the child of another. As plaintiff was the stepchild' of decedent, it necessarily follows that the decedent never stood to her in thte mutually acknowledged relation of a parent. On the contrary, he was her stepfather in fact, and this fact being known and admitted by both, it was never possible for them to acknowledge a different relationship. I am therefore of the opinion that plaintiff falls in class. E as “a stranger in blood,” and not in class A.
I am authorized to say that Chief Justice Hurt concurs in this dissent.